Citation Nr: 1420082	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include secondary to a left knee patellofemoral syndrome with degenerative joint disease.  

2.  Entitlement to service connection for a low back disorder, to include secondary to a left knee patellofemoral syndrome with degenerative joint  disease.  

3.  Entitlement to a rating in excess of 10 percent for a left knee patellofemoral syndrome with degenerative joint  disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD
T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from February 13 to July 10, 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2009, the Veteran testified at a videoconference hearing before an acting Veterans Lay Judge.  A transcript of that hearing is associated with the claims file.  The Veteran was notified by letter in January 2013 that the individual who conducted his hearing is not available to participate in this decision.  The appellant was offered an opportunity to testify at a different hearing but he did not respond, and has not indicated that he wants to appear at a new hearing.  Hence, the Board will proceed.

In a February 2009 rating decision service connection was granted for degenerative joint  disease of the left knee effective October 25, 2005.  The rating decision explained that a separate disability could not be assigned as the evaluation of the same disability under various diagnoses was to be avoided.  38 C.F.R. § 4.14 (2013).  All service-connected conditions were combined as reflected on the title page of this decision.  

During the appellate term the Veteran was assigned temporary total ratings on three occasions due to convalescence following left knee procedures.  

In April 2013, the Board denied entitlement to service connection for low back and right knee disorders, to include secondary to a left knee patellofemoral syndrome with degenerative joint disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a joint motion for remand. 

In May 2013, the Appeals Management Center granted service connection for limitation of extension of an unspecified leg (knee), and for impairment of an unspecified knee.   

The claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.   


REMAND

The parties to the December 2013 joint motion found that the 2008 and 2009 VA medical opinions failed to sufficiently address whether the appellant's low back and right knee disorders were aggravated by a left knee patellofemoral syndrome with degenerative joint disease.  As such, the parties agreed that a new medical opinion must be secured which considers the relevant evidence and expressly opines as to whether appellant's service-connected left knee disability aggravated his right knee and low back conditions.  Hence, further development is required.

As noted by the parties to the joint motion, the April 2013 Board decision remanded the question of entitlement to a rating in excess of 10 percent for a left knee patellofemoral syndrome with degenerative joint disease.  The development ordered by the Board in April 2013 remains incomplete.  Rather than repeat the instructions directed in April 2013, the Board incorporates them by reference into this remand, and directs the AMC to take appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any low back and/or right knee disorder.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the Appeals Management Center must attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.    

2.  After associating all outstanding records with the claims folder, Virtual VA, and/or VBMS the Veterans files must be provided to a board certified orthopedist so that she/he may provide a well-reasoned written opinion addressing the nature and etiology of any low back and/or right knee disorder.  The orthopedist must opine whether it is at least as likely as not that any diagnosed low back and/or right knee disorder is permanently aggravated by the appellant's left knee patellofemoral syndrome with degenerative joint disease.  The Veteran's claims folder, Virtual VA file, VBMS file and a copy of this remand must be made available to and reviewed by the examiner.  The examining orthopedist must document her/his review of each of these files.  A completely reasoned and explanatory rationale must be provided for any opinion offered.  If the examining orthopedist is unable to address the question presented without examining the Veteran, an examination must be conducted and any other development required must be undertaken.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, to include development pending since the 2013 remand, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Then, readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If any decision remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



